The opinion of the court was delivered by
Graves, J.:
When this case was presented to the district court each party insisted that the burden of proof was upon the other, and each claimed judgment upon the pleadings. The court decided that the plaintiff was entitled to judgment as prayed for, and awarded it accordingly. This presents the only question in the case.
We have concluded that the court was correct. The note was made payable to “the M. Ryan estate only.” It was indorsed by the administratrix of that estate in blank and delivered to the plaintiff, who actually produced it in court upon the trial. This is not denied. The only issues presented by the pleadings are made by the defendant’s denial under oath that the administratrix had authority to make the indorsement on the note and that the plaintiff was the owner of the note. But "while the indorsement, if unauthorized, would not convey the ownership of the note, it was sufficient to give the indorsee the power to collect. This court has repeatedly held that a person who has the naked legal title to a note may collect the same by suit, even though the money, when collected, belongs to another. (Manley v. Park, 68 Kan. 400, 75 Pac. 557, 66 L. R. A. 967; Graham v. Troth, 69 Kan. 861, 77 Pac. 92; Greene v. McAuley, 70 Kan. 601, 79 Pac. 133, 68 L. R. A. 308; Stanley v. Penny, 75 Kan. 179, 88 Pac. 875.)
In this case the bank, by reason of the want of authority in the administratrix to indorse the note, may not be the owner thereof, and the proceeds of the note, when collected, may belong to the estate, but this would not prevent the bank from maintaining this action. This rule was discussed in the dissenting opinion of Mr. *273Justice Greene in the case of Stewart v. Price, 64 Kan. 191, 201, 67 Pac. 553, 64 L. R. A. 581, and it has since been accepted as the law in this court. (Manley v. Park, 68 Kan. 400, 75 Pac. 557, 66 L. R. A. 967.) The rule was stated in the case of McCallum and Greeley v. Driggs, 35 Fla. 277, 17 South. 407, as follows:
“If a note be indorsed in blank, the courts never inquire into the right of the plaintiff, whether he sues in his own right or as trustee, nor into the right of possession, unless a plea be made of mala fides in the plaintiff’s possession.” (Syllabus.)
The argument of defendant has been made here upon the assumption that the judgment was entered for the plaintiff in the district court wholly because of the' state of the pleadings, and the language of the journal entry is to some extent open to such a construction, but taking its language as a whole we understand it to mean that the judgment was given both upon the pleadings and the presentation of the note in court. We think the production of the note, which appears on its face to have been regularly indorsed to the plaintiff, was sufficient to justify the judgment, and it is affirmed.